Citation Nr: 1033640	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  10-00 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an effective date earlier than July 20, 2007, for 
a grant of entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1977.  He died in June 2001.  The Appellant is his surviving 
spouse.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a December 2008 rating decision in which the RO 
granted death pension benefits, effective July 20, 2007.  In her 
April 2009 Notice of Disagreement (NOD), the Appellant appealed 
the effective date assigned.

In her December 2009 substantive appeal (on VA Form 9), the 
Appellant requested a Travel Board hearing before a Veterans Law 
Judge (VLJ) of the Board.  In a subsequent April 2010 letter, the 
Appellant stated that she wished to withdraw her request for a 
hearing.  So her hearing request is considered withdrawn.  38 
C.F.R. 
§ 20.704(e) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Following the Veteran's death in June 2001, the Appellant 
filed an original claim for death pension benefits in September 
2001.

2.  In a December 2001 letter the RO notified the Appellant that 
her claim was denied since the evidence showed that her income 
exceeded the maximum annual death pension limit set by law.  The 
Appellant did not appeal within a year of receiving this notice.

3.  The Appellant has not alleged clear and unmistakable error 
(CUE) with the December 2001 determination that denied 
entitlement to death pension benefits.

4.  The Appellant first submitted a new claim for death pension 
benefits on July 20, 2007.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than July 
20, 2007, for the grant of entitlement to death pension benefits.  
38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.1, 3.155, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2009), amended VA's duties to 
notify and assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provide among other 
objectives, for notice and assistance to be provided to claimants 
under certain circumstances.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of record 
that is necessary to substantiate the claim, as well as what 
parts of that information or evidence VA will seek to provide, 
and what parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).

Generally, VA must provide required notice to a claimant prior to 
an initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VCAA has no effect on an appeal if the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001).

With the issue on appeal here, the law, and not the facts, is 
dispositive.  For that reason VCAA is not applicable so as to 
require further notice or assistance on this matter.  VCAA has no 
material effect on adjudication of the claim for death pension 
benefits currently before the Board.  See Mason v. Principi, 16 
Vet. App. 129 (2002) (VCAA not applicable to nonservice-connected 
pension claims in which the law and not the evidence was 
dispositive).  In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), 
the Court held that the enactment of the VCAA does not affect 
matters on appeal when the question is one limited to statutory 
interpretation.  See also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) 
(where application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement under 
the law to the benefit sought.).

In this case, the earliest possible date permitted by the 
effective date regulations has been granted, so that an earlier 
effective date is not legally possible.  In cases such as this, 
in which a claim cannot be substantiated because there is no 
legal basis for the claim, or because undisputed facts render the 
claimant ineligible for the claimed benefit, VA is not required 
to meet the duty to assist a claimant.  See Sabonis, 6 Vet. App. 
at 430; Dela Cruz, 15 Vet. App. at 149; Mason, 16 Vet. App. at 
129; see also VAOPGCPREC 5-2004.
II.  Earlier Effective Date 

The Appellant claims entitlement to an effective date prior to 
July 20, 2007, for entitlement to death pension benefits.  She 
requests that the date go back to the time in September 2001 when 
she filed her initial claim for death pension benefits shortly 
after her husband's death in June 2001.

Death pension is a benefit payable to a veteran's surviving 
spouse or child because of the veteran's nonservice-connected 
death.  Basic entitlement exists if (i) the veteran served for 
ninety days or more during a period of war; or (ii) was, at the 
time of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) the 
surviving spouse meets the net worth requirements of 38 C.F.R. § 
3.274 and has an annual income not in excess of the maximum 
annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 
38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002); 38 C.F.R. § 
3.3(b)(4) (2009).

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
(DIC) based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400.

For awards based on claims received between October 1, 1984, and 
December 9, 2004, the effective date of an award based on an 
original claim for non service-connected death after separation 
from service shall be the first day of the month in which the 
veteran's death occurred if the claim is received within 45 days 
after the date of the veteran's death; otherwise, it is the date 
of receipt of the claim.  For awards based on claims received on 
or after December 10, 2004, the effective date of an award based 
on an original claim for nonservice-connected death after 
separation from service shall be the first day of the month in 
which the veteran's death occurred if the claim is received 
within one year after the date of the veteran's death; otherwise, 
it is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(3).

If evidence requested in connection with a claim is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  After the expiration of the 1-year period, 
further action will not be taken unless a new claim is received.  
Should the right to benefits be finally established, pension 
based on such evidence shall commence not earlier than the date 
of filing the new claim.  38 C.F.R. § 3.158 (2009).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155.

Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  A communication received from a 
service organization, an attorney, or agent may not be accepted 
as an informal claim if a power of attorney was not executed at 
the time the communication, was written.  When a claim has been 
filed which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted as a 
claim.  38 C.F.R. 
§ 3.155.  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a).

The Court has determined in Isenhart v. Derwinski, 3 Vet. App. 
177 (1992) that a claim for DIC benefits constitutes a claim for 
death pension.
The Veteran died in June 2001.  In September 2001, the Appellant 
filed a VA Form 21-534, Application for DIC or Death Pension by a 
Surviving Spouse or Child (Including Accrued Benefits and Death 
Compensation, Where Applicable).  

In a December 2001 letter the RO notified the Appellant of its 
decision to deny the claim for a death pension on the basis that 
the evidence showed that her income exceeded the maximum annual 
death pension limit set by law.  In January 2002, the Appellant 
filed a VA Form 21-530, Application for Burial Benefits.  This 
communication cannot be construed as a NOD for the Appellant's 
claim for entitlement to death pension benefits.  See 38 C.F.R. 
§ 20.201 ("While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably construed 
as disagreement with that determination and a desire for 
appellate review.").  The Appellant's January 2002 Application 
for Burial Benefits did not express the Appellant's 
dissatisfaction with the December 2008 rating decision that 
denied her claim for death pension benefits.  The January 2002 
Application for Burial Benefits only expressed the Appellant's 
intention to file a new claim for burial benefits.  The Appellant 
did not submit any other correspondence prior to her new claim in 
July 2007.  Thus, the Appellant did not appeal the December 2001 
decision and that denial became final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2009).

On July 20, 2007, the Appellant filed a VA Form 21-534, 
Application for DIC or Death Pension by a Surviving Spouse or 
Child (Including Accrued Benefits and Death Compensation, Where 
Applicable).  In a December 2008 letter, the RO notified the 
Appellant of its decision to reopen and grant her claim for 
entitlement to death pension benefits, effective July 20, 2007; 
with payment based on the Appellant being a surviving spouse with 
no dependents.  In an April 2009 statement, the Appellant stated 
that the effective date assigned by the RO in its December 2008 
letter was in error.  She thereby disagreed with the RO's 
December 2008 decision to assign an effective date of July 20, 
2007, for the grant of death pension benefits; constituting a 
notice of disagreement from that decision.  The Appellant 
thereafter perfected the appeal of the earlier effective date 
claim, which is currently on appeal before the Board.  Notably, 
the December 2008 rating decision was timely appealed, and did 
not become final, so consideration of an earlier effective date 
may proceed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006), 
holding that a free-standing claim for an earlier effective date 
as to a previous final decision is not authorized by law.

The Board notes that while the Appellant has disagreed with the 
effective date assigned for the grant of death pension benefits, 
she has not filed a motion for revision on the basis of CUE with 
regard to the December 2001 rating decision.  A motion for 
benefits based on CUE in a prior final rating decision entails 
special pleading and proof requirements to overcome the finality 
of the decision by collateral attack because the decision was not 
appealed during the appeal period.  In order for a claimant to 
successfully establish a valid motion of CUE in a final rating 
decision, the claimant must articulate with some degree of 
specificity what the alleged error is, and, unless the alleged 
error is the kind of error that, if true, would be CUE on its 
face, the claimant must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different but for the alleged error.  As no CUE has 
been alleged in the unappealed December 2001 rating decision, 
that decision is final.  See 38 U.S.C.A. §§ 7105, 5109A (West 
2002); see Rudd, 20 Vet. App. at 296.

Thus, in summary, on July 20, 2007, the Appellant submitted a new 
claim for death pension benefits.  In December 2008, the RO 
granted entitlement to death pension benefits, and assigned an 
effective date of July 20, 2007, based on the date the claim was 
received.  Based on this date of claim, the correct effective 
date for entitlement to death pension benefits was July 20, 2007; 
thereby making the correct effective date for payments August 1, 
2007.  See 38 C.F.R. § 3.31.  Accordingly, for the reasons and 
bases discussed above, the Appellant's appeal must be denied on 
the basis of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date earlier than July 20, 2007, for entitlement to 
death pension benefits is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


